Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 16 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,133,784 and claim 1 of U.S. Patent No. 10,042,891. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the entirety of the rejected claims 1, 10, and 16, except for changes in statutory class, may be found in the reference claims. A table is provided below comparing representative claim 1 with claim 1 of U.S. Patent No. 10,133,784 and claim 1 of U.S. Patent No. 10,042,89. 

Current Application 16/131595
US Patent 10,133,784
US Patent 10,042,891
A method for controlling the flow of tuples in a stream computing application, the method comprising:
A method for processing a stream of tuples, the method comprising:
A system for processing a stream of tuples comprising:

receiving a stream of tuples to be processed by a plurality of processing elements operating on one or more computer processors, each processing element having one or more stream operators, one or more of the stream operators including code configured to output tuples to one or more other stream operators;
a plurality of processing elements to receive a stream of tuples, each processing element including one or more stream operators, wherein one or more of the stream operators include code configured to output tuples to one or more other stream operators;
two or more processors; and a memory containing an application that, when executed, causes at least one of the two or more processors to:
generating a window over one or more stream operators operating on one or more computer processors, the window including a breakpoint threshold;
generating a window over one or more stream operators, the window being defined by a set of windowing conditions, the set of windowing conditions including a breakpoint threshold and a reset policy, wherein the reset policy is a time interval, wherein the breakpoint threshold sets a maximum number of tuples that are permitted to enter the window during a windowing period;
generate a window over at least one stream operator, the window being defined by a set of windowing conditions, the set of windowing conditions including a set of breakpoint thresholds and a reset policy, the set of breakpoint thresholds including a first breakpoint threshold, wherein the reset policy is a time interval, wherein the first breakpoint threshold sets a maximum number of tuples that are permitted to enter the window during a windowing period;
determining a tuple flow count for the window, the tuple flow count corresponding to the breakpoint threshold;
determining a tuple flow count for the window, the tuple flow count corresponding to the breakpoint threshold, wherein the tuple flow count is a number of tuples that have entered the window during the windowing period;
determine a set of tuple flow counts for the window, the set of tuple flow counts corresponding to the set of breakpoint thresholds, the set of tuple flow counts including a first tuple flow count, wherein the first tuple flow count is a number of tuples that have entered the window during the windowing period;
determining that a breakpoint condition has occurred by comparing the tuple flow count to the breakpoint threshold; and
determining that a breakpoint condition has occurred by comparing the tuple flow count to the breakpoint threshold, wherein determining that the breakpoint condition has occurred includes determining that the number of tuples that has entered the window during the windowing period exceeds the maximum number of tuples;
determine that a breakpoint condition has occurred by comparing the set of tuple flow counts to the set of breakpoint thresholds, wherein determining that the breakpoint condition has occurred includes determining that the number of tuples that has entered the window during the windowing period exceeds the maximum number of tuples; and
modifying, in response to determining that the breakpoint condition has occurred, the stream computing application.
implementing, in response to determining that the breakpoint condition has occurred, a tuple flow change;
implement, in response to determining that the breakpoint condition has occurred, a tuple flow change;

determining that the reset policy has triggered by determining that an amount of time since generating the window exceeds the time interval; and
determine that the reset policy has triggered by determining that an amount of time since generating the window exceeds the time interval;

resetting, in response to determining that the reset policy has triggered, the tuple flow count for the window.
and reset, in response to determining that the reset policy has triggered, the set of tuple flow counts for the window.


Claims 2-5 and 12 may be obvious in view of in claim 1 of US Patent 10,133,784. 
Claims 2, 4, and 12 may be found in claim 1 of US Patent 10,042,891. 
Claim 6-7 may be found in claims 3-4, respectively, of US Patent 10,133,784. 
Claim 8 may be found in claim 11 of US Patent 10,133,784 and in claim 6 of US Patent 10,042,891.
Claim 9 is obvious in view of claim 10 of US Patent 10,133,784 and in claim 5 of US Patent 10,042,891.
Claim 11 may be found in claim 6 of US Patent 10,133,784 and in claim 4 of US Patent 10,042,891.
Claim 13 may be found in claims 3-4 of US Patent 10,133,784. 
Claim 14 may be found in claim 12 of US Patent 10,133,784 and in claim 7 of US Patent 10,042,891.
Claim 15 may be found in claim 13 of US Patent 10,133,784 and in claim 11 of US Patent 10,042,891.
Claim 17 may be found in claim 5 of US Patent 10,133,784. 
Claim 18 may be found in claim 14 of US Patent 10,133,784 and in claim 12 of US Patent 10,042,891.
Claim 19 may be found in claim 7 of US Patent 10,133,784. 
Claim 20 is obvious in view of claim 15 of US Patent 10,133,784 and in claim 13 of US Patent 10,042,891.

In view of the above, claims 1-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the listed claims of U.S. Patent No. 10,133,784 and U.S. Patent No. 10,042,891 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the entirety of the rejected claims 1-20, except for grammatical changes or changes in statutory class, may be found in the reference claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of analyzing tuple flow data without significantly more. 
Independent claims 1, 10, and 16 recites generating a window over stream operators with a breakpoint threshold, determining tuple flow counts, determining that a breakpoint condition has occurred based on the tuple flow counts, and modifying an application based on the breakpoint condition. This appears to be a mental process of analyzing data values, comparing them to a threshold, and implementing a change to an application based on the comparison. A human possessing the data and pen and paper could perform this type of data analysis. 
This judicial exception is not integrated into a practical application because the claimed steps do not appear to improve the processing of a computer or require the use of a specific machine. While claim 10 requires a system containing processors and memory and claim 16 requires a computer readable storage medium, both of these elements of hardware appear to be generic computing elements. The claims themselves are directed towards simply analyzing data, comparing the data to a set of conditions, and changing a flow of data in response to the comparison. No practical application, such as an improvement to the processing of a computer, is achieved from the claimed data analysis limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the independent claims “generate a window over one or more stream operators,” this appears to be little more than setting a limit for data processed by an operator function. This idea does not appear to improve the functioning of a computer or require the use of a specific machine. All remaining limitations are data analysis or data manipulation limitations and do not appear to include additional elements that are sufficient to amount to significantly more than the judicial exception. 
	Claims 2-9, 12-15, and 17-20 appear to be additional data analysis, data definition, or data manipulation steps. None of the claimed limitations appears to improve the processing of a computer or require the use of a specific machine. As such, claims 1-20 are rejected under 35 USC 101 as being directed towards a mental process without substantially more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 12-13, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Branson et al. (US Pre-Grant Publication 2014/0095506). 

As to claim 1, Branson teaches a method for controlling the flow of tuples in a stream computing application, the method comprising:
generating a window over one or more stream operators operating on one or more computer processors, the window including a breakpoint threshold (see Branson paragraphs [0048]-[0050]. Windowing conditions may be set by the system to handle incoming tuples. As noted in one of the windowing conditions, described in paragraph [0050], a breakpoint threshold may be set based on a number of tuples received); 
determining a tuple flow count for the window, the tuple flow count corresponding to the breakpoint threshold (see Branson paragraph [0050]. A count of tuples received is maintained and compared to a windowing condition breakpoint threshold); 
determining that a breakpoint condition has occurred by comparing the tuple flow count to the breakpoint threshold (see Branson paragraph [0050]. The system determines when the count of tuples received has met or exceeded the breakpoint threshold); and 
modifying, in response to determining that the breakpoint condition has occurred, the stream computing application (see Branson paragraphs [0049]-[0050]. The received tuples may be processed when the breakpoint threshold is met. Processing the tuples is “a tuple flow change” and changes, or modifies, the state of the application. Following this, processing is frozen again until the threshold is met. As noted in Applicant’s specification paragraph [0074], a tuple flow change (including freezing processing) is a modification to a stream operator, and thus a modification to the application). 

As to claim 2, Branson teaches the method of claim 1, wherein the window is defined by a set of windowing conditions, the set of windowing conditions including the breakpoint threshold and a reset policy (see Branson paragraphs [0048]-[0050]. Multiple conditions may be set), the method further comprising:
determining that the reset policy has triggered (see Branson paragraph [0049]. Once a condition is filled, the stream operator may flush all stored tuples and begin again); and 
resetting, in response to determining that the reset policy has triggered, the tuple flow count for the window (see Branson paragraph [0049]-[0050]. The process may be reset and restarted).  

As to claim 3, Branson teaches the method of claim 2, the method further comprising undoing, in response to determining that the reset policy has triggered, the modification to the stream computing application (see Branson paragraphs [0049]-[0050]. The state of freezing the tuples to process them is restarted when the reset policy triggers. As noted above, this is changing the state, or modifying, the stream computing application). ROC920150047US03 Page 40 of 48  

As to claim 4, Branson teaches the method of claim 2, wherein the reset policy is a time interval, and the determining that the reset policy has triggered comprises determining that an amount of time since generating the window exceeds the time interval (see Branson paragraph [0051]).  

As to claim 5, Branson teaches the method of claim 1, wherein the breakpoint threshold sets a maximum number of tuples that are permitted to exit the window during a windowing period, wherein the tuple flow count is a number of tuples that have exited the window during the windowing period, and wherein determining that the breakpoint condition has occurred includes determining that the number of tuples that have exited the window during the windowing period exceeds the maximum number of tuples (see Branson paragraph [0052]. When the number of tuples processed exceeds some number, a threshold is reached).  

As to claim 6, Branson teaches the method of claim 1, wherein the breakpoint threshold sets a maximum number of tuples that the one or more stream operators inside the window are permitted to generate during a windowing period (see Branson paragraph [0052]).  

As to claim 7, Branson teaches the method of claim 6, wherein the tuple flow count includes a number of tuples generated by the one or more stream operators inside the window during the windowing period (see Branson paragraph [0052]), and wherein the determining that the breakpoint condition has occurred comprises:
comparing the number of tuples generated by the one or more stream operators to the maximum number of tuples that the one or more stream operators inside the window are permitted to generate during the windowing period (see Branson paragraph [0052]); and
ROC920150047US03 Page 41 of 48determining that number of tuples generated by the one or more stream operators exceeds the maximum number of tuples that the one or more stream operators inside the window are permitted to generate (see Branson paragraph [0052]).  

As to claim 9, Branson teaches the method of claim 1, wherein the modifying the stream computing application comprises replacing a second stream operator with a light version of the second stream operator (see Branson paragraph [0063]. The replacement stream operator may generate fewer transmissions).

As to claim 10, Branson teaches a system for controlling the flow of tuples in a stream computing application to reduce bottlenecking comprising:
two or more processors (see paragraph [0024]. Each compute nodes may include one or more processors); and 
a memory containing an application that (see paragraph [0024]), when executed, causes at least one of the two or more processors to: 
generate a window over one or more stream operators operating on the two or more processors, the window being defined by a set of windowing conditions, the set of windowing conditions including a set of breakpoint thresholds (see paragraphs [0048]-[0050] and the rejection of claim 1); 
determine a set of tuple flow counts for the window, the set of tuple flow counts corresponding to the set of breakpoint thresholds (see paragraphs [0048]-[0050] and the rejection of claim 1); 
determine that a breakpoint condition has occurred by comparing the set of tuple flow counts to the set of breakpoint thresholds (see paragraphs [0048]-[0050] and the rejection of claim 1); and 
implement, in response to determining that the breakpoint condition has occurred, a tuple flow change to the stream computing application (see paragraphs [0048]-[0050] and the rejection of claim 1), 
wherein implementing the tuple flow change modifies the stream computing application (see paragraphs [0048]-[0050] and the rejection of claim 1).  

As to claim 12, Branson teaches the system of claim 10, wherein the set of windowing conditions further includes a reset policy, the method further comprising:
determining that the reset policy has triggered (see Branson paragraphs [0048]-[0050]); and 
resetting, in response to determining that the reset policy has triggered, the set of tuple flow counts for the window (see Branson paragraphs [0048]-[0050]). ROC920150047US03 Page 43 of 48  

As to claim 13, Branson teaches the system of claim 10, wherein a first breakpoint threshold of the set of breakpoint thresholds defines a maximum number of tuples that the one or more stream operators are permitted to generate during a windowing period (see paragraph [0052]), 
wherein a first tuple flow count of the set of tuple flow counts is a number of tuples that the one or more stream operators have generated during the windowing period (see paragraph [0052]), and 
wherein determining that the breakpoint condition has occurred includes determining that the number of tuples that the one or more stream operators have generated during the windowing period exceeds the maximum number of tuples (see paragraph [0052]).  
 
As to claim 16, see the rejection of claim 1. 

As to claim 17, Branson teaches the computer program product of claim 16, wherein the breakpoint threshold sets a maximum rate at which the one or more stream operators inside the window are permitted to generate during a windowing period (see Branson paragraph [0063]).  

As to claim 19, Branson teaches the computer program product of claim 16, wherein the implementing the tuple flow change comprises stopping processing at a first stream operator (see Branson paragraph [0051]. Processing is temporarily stopped and restarted during an interval). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Branson et al. (US Pre-Grant Publication 2014/0095506) in view of Andrade et al. (US Pre-Grant Publication 2011/0239048).

As to claim 8, Branson teaches the method of claim 1, wherein the one or more stream operators are arranged in an operator graph (see Branson paragraphs [0030], [0035], and Figure 5. Also see Figure 9 and paragraph [0062]), 
wherein the operator graph includes a first stream operator, a second stream operator, and a third stream operator, the first and second stream operators being configured to transmit tuples to the third stream operator (see paragraph [0036] and Figure 5. Each of the PE1-PE10 objects are processing elements. Processing elements include one or more stream operators. Also see Figure 9 and paragraph [0062]), 
wherein the third stream operator is configured to receive tuples from the first stream operator and from the second stream operator, aggregate the received tuples, and perform an operation on the aggregated tuples (see paragraph [0037]. Operator PE6 may aggregate tuples received from operators PE4 and PE5. Also see Figure 9 and paragraph [0062]), and 
Branson does not explicitly show: 
wherein the modifying the stream computing application comprises: 
severing an execution path between the first stream operator and the third stream operator; and 
modifying the third stream operator to perform the operation in response to aggregating a third number of tuples from the second stream operator, wherein the modified third stream operator is configured to perform the operation without tuples from the first stream operator.  
Andrade teaches wherein the modifying the stream computing application comprises: 
severing an execution path between the first stream operator and the third stream operator (see paragraphs [0049] and [0082]-[0083] and Figure 5B. The system is configured to sever an execution path between operators for fault toleration testing); and 
modifying the third stream operator to perform the operation in response to aggregating a third number of tuples from the second stream operator, wherein the modified third stream operator is configured to perform the operation without tuples from the first stream operator (see paragraphs [0049] and [0082]-[0083].  The third node is designed to continue to process nodes without receiving data from one of its input ports. As noted in Branson paragraphs [0037] and [0062] and Figure 9, aggregation operations are performed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Branson by the teachings of Andrade because both references are directed towards stream processing of data. Andrade merely adds additional fault toleration testing and techniques. This will help administrators of Branson to design a more robust system that is able to still serve user needs after faults occur. 

As to claim 11, Branson teaches the system of claim 10. 
Branson does not show wherein implementing the tuple flow change comprises severing an execution path between two stream operators. 
Andrade shows wherein implementing the tuple flow change comprises severing an execution path between two stream operators (see paragraph [0049] and Figure 5B. An execution path between two stream operators may be severed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Branson by the teachings of Andrade because both references are directed towards stream processing of data. Andrade merely adds additional fault toleration testing and techniques. This will help administrators of Branson to design a more robust system that is able to still serve user needs after faults occur. 

As to claim 15, Branson teaches the system of claim 10. 
Branson does not teach wherein implementing the tuple flow change comprises:
determining, for a first stream operator in an operator graph, a first priority, wherein the first priority is based on an amount of data sent by the first stream operator to downstream stream operators; 
determining, for a second stream operator in the operator graph, a second priority, wherein the second priority is based on an amount of data sent by the second stream operator to downstream stream operators;ROC920150047US03 Page 44 of 48 
comparing the first priority to the second priority; 
determining, based on the comparing, that the first stream operator has a higher priority than the second stream operator; and 
modifying, in response to determining that the first stream operator has a higher priority than the second stream operator, the second stream operator. 
Andrade teaches wherein implementing the tuple flow change comprises:
determining, for a first stream operator in an operator graph, a first priority, wherein the first priority is based on an amount of data sent by the first stream operator to downstream stream operators (see paragraphs [0080]-[0082] and Figures 8 and 10. The operators may be analyzed to determine how much data is sent downstream); 
determining, for a second stream operator in the operator graph, a second priority, wherein the second priority is based on an amount of data sent by the second stream operator to downstream stream operators (see paragraphs [0080]-[0082] and Figures 8 and 10. The operators may be analyzed to determine how much data is sent downstream);ROC920150047US03 Page 44 of 48 
comparing the first priority to the second priority (see paragraphs [0080]-[0082] and Figures 8 and 10. The priorities are compared); 
determining, based on the comparing, that the first stream operator has a higher priority than the second stream operator (see paragraphs [0080]-[0082] and Figures 8 and 10); and 
modifying, in response to determining that the first stream operator has a higher priority than the second stream operator, the second stream operator (see paragraphs [0080]-[0082] and Figures 8 and 10. The operators may be analyzed to determine how much data is sent downstream. The second stream operators are modified to accept more inputs from the backup high priorities operators). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Branson by the teachings of Andrade because both references are directed towards stream processing of data. Andrade merely adds additional fault toleration testing and techniques. This will help administrators of Branson to design a more robust system that is able to still serve user needs after faults occur. 

As to claim 20, Branson teaches computer program product of claim 16, wherein the one or more stream operators are arranged in an operator graph (see Branson paragraph [0062] and Figure 9), wherein the implementing the tuple flow change comprises:
determining that a first stream operator in the operator graph and a second stream operator in the operator graph are configured to transmit tuples to a third stream operator in the operator graph (see Branson paragraph [0062] and Figure 9); 
determining that the third stream operator requires data from the first stream operator to operate (see Branson paragraph [0062] and Figure 9); ROC920150047US03 Page 46 of 48 
Branson does not clearly teach: 
determining that the third stream operator does not require data from the second stream operator to operate; 
assigning, in response to determining that the third stream operator requires data from the first stream operator and that the third stream operator does not require data from the second stream operator, the first stream operator a higher priority than the second stream operator; and 
modifying the second stream operator based on the priorities of the first and second stream operators.
Andrade teaches: 
determining that the third stream operator does not require data from the second stream operator to operate (see paragraphs [0082]-[0083]. Some operators have a low impact on quality and recovery time during failure. Also see paragraph [0049], which shows how when data is lost from a first filter, the third operator may continue to process data); 
assigning, in response to determining that the third stream operator requires data from the first stream operator and that the third stream operator does not require data from the second stream operator, the first stream operator a higher priority than the second stream operator (see paragraphs [0082]-[0083]. Operators that are more necessary to function are assigned higher priorities); and 
modifying the second stream operator based on the priorities of the first and second stream operators (see paragraphs [0082]-[0083]. The operators may be modified by replicating the operators and input/output).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Branson by the teachings of Andrade because both references are directed towards stream processing of data. Andrade merely adds additional fault toleration testing and techniques. This will help administrators of Branson to design a more robust system that is able to still serve user needs after faults occur. 

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Branson et al. (US Pre-Grant Publication 2014/0095506) in view of Branson et al. (2014/0089929), hereinafter “Branson ‘929”. 

As to claim 14, Branson teaches the system of claim 10. 
Branson does not clearly teach wherein implementing the tuple flow change comprises:
modifying a first stream operator to process a first portion of tuples received by the first stream operator and not process a second portion of tuples received by the first stream operator, wherein the first portion of tuples includes tuples of a first type and the second portion of tuples includes tuples of a second type. 
Branson ‘929 teaches 
wherein implementing the tuple flow change comprises:
modifying a first stream operator to process a first portion of tuples received by the first stream operator and not process a second portion of tuples received by the first stream operator, wherein the first portion of tuples includes tuples of a first type and the second portion of tuples includes tuples of a second type (see paragraphs [0048]-[0049]. An operator may receive instructions not to process tuples that have been flagged to not be processed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Branson by the teachings of Branson ‘929 because both references are directed towards stream processing of data. Branson ‘929 merely adds additional commands to control how data tuples will be processed. This will help administrators of Branson to design a more responsive that can give a user greater control over how data tuples are processed. 

 As to claim 18, Branson teaches computer program product of claim 16. 
Branson does not clearly teach wherein the implementing the tuple flow change comprises:
determining, for a first stream operator in an operator graph, a first priority, wherein the first priority is based on a number of stream operators downstream from the first stream operator; 
determining, for a second stream operator in the operator graph, a second priority, wherein the second priority is based on a number of stream operators downstream from the second stream operator; 
comparing the first priority to the second priority; 
determining, based on the comparing, that the first stream operator has a higher priority than the second stream operator; and 
modifying, in response to determining that the first stream operator has a higher priority than the second stream operator, the second stream operator.  
ROC920150047US03 Page 47 of 48Branson ‘929 teaches wherein the implementing the tuple flow change comprises:
determining, for a first stream operator in an operator graph, a first priority, wherein the first priority is based on a number of stream operators downstream from the first stream operator (see paragraph [0048]. An operator level may be determined based on a number of downstream operators); 
determining, for a second stream operator in the operator graph, a second priority, wherein the second priority is based on a number of stream operators downstream from the second stream operator (see paragraph [0048]. An operator level may be determined based on a number of downstream operators); 
comparing the first priority to the second priority (see paragraphs [0048]-[0049] and Figure 6. A node in Level A has a higher level than a node in level B); 
determining, based on the comparing, that the first stream operator has a higher priority than the second stream operator (see paragraphs [0048]-[0049] and Figure 6. A node in Level A has a higher level than a node in level B); and 
modifying, in response to determining that the first stream operator has a higher priority than the second stream operator, the second stream operator (see paragraphs [0048]-[0049]. The node in level A may include instructions that the node in level BG not perform processing).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Branson by the teachings of Branson ‘929 because both references are directed towards stream processing of data. Branson ‘929 merely adds additional commands to control how data tuples will be processed. This will help administrators of Branson to design a more responsive that can give a user greater control over how data tuples are processed. 

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. 

In regards to the 35 USC 101 rejection, Applicant argues that “The claimed subject matter does not recite any of the judicial exceptions enumerated. More particularly: it … is not practically performed in the human mind, and cannot reasonably be construed to comprise or define a concept performed in the human mind.” 
As noted in MPEP 2106.04(a)(2) III C, “claims can recite a mental process even if they are claimed as being performed on a computer. 

The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").”

MPEP 2106.04(a)(2) III C 1-3 further elaborate on the idea that a claim may still be directed towards an abstract idea despite the use of a generic machine. Thus, though the claims may not be performed explicitly in a human mind, the generating, determining, and modifying steps may be performed by a human using a generic computer. 

Applicant states that “Claim 1, as amended, requires modifying a stream computing application. Applicant respectfully asserts that this is not a mental process and that a person with pen and paper could not practically perform such a step.” 
As noted above, the claims are still directed towards a mental process because each of the steps may be performed by a human operating a generic machine. 

Applicant argues that the independent claims clearly integrate any judicial exception found therein into a practical application … [The limitations of the claims], when considered individually or as an ordered combination, improve the functioning of a computer. For example, the claimed invention reduces the computing resources, such as processor, memory, and network bandwidth, needed to process large datasets, such as those commonly seen in stream computing. As described in at least paragraphs [0026], [0069], and [0073] of the specification, which are reproduced below, the claimed invention improves the handling of breakpoint conditions within a stream computing application operating on one or more computer processors, and can reduce the processing and memory usage of compute nodes by controlling the flow of data through a stream computing application.” 
Examiner has reviewed the cited paragraphs and can find no discussions or references to “reduc[ing] the computing resources, such as processor, memory, and network bandwidth, needed to process large datasets” in response to the claimed invention. Applicant is reminded that any references to improvements need to be supported by the specification as originally filed. Examiner additionally notes that neither network bandwidth nor processing of datasets of certain sizes are claimed. 

Applicant adds that “the claims set out an improvement to breakpoint handling and data flow control in stream computing Applications. For example, the claimed invention can reduce the amount of time and resources (e.g., memory, processing, and/or network resources) spent processing tuples in a stream computing application.”
There is no reference in the cited paragraph to previous methods of breakpoint handling and data flow control in stream computing applications. Thus, it is not clear from the specification that there exists an improvement. Additionally, as noted above, there is no reference to memory, processing, or network resources, let alone a description of how the claimed method improves use of these resources. 

Applicant argues that “Similar to the claims in DDR Holdings, claim 1 arises out of the needs and capabilities specific to computer-based systems (e.g., stream computing systems) that did not exist in a pre- computer world. For example, "generating a window over one or more stream operators" that are "operating on one or more computer processors," "determining a tuple flow count for the window," and "modifying, in response to determining that the breakpoint condition has occurred, the stream computing application," as claimed, entirely arises in the post-computer world where stream computing is contemplated. This is not the same as taking a fundamental business practice and merely adding a computer. Computer implementation is an integral part of the novelty of the invention of claim 1; this alone makes claim 1 non-abstract.”
As noted above in MPEP 2106.04(a)(2) III C, the use of a computer alone is not enough to ensure that a claim is not directed towards an abstract idea. The current independent claims are directed towards mere determination steps that result in a modification to an application. A human, equipped with a generic machine and possessing the relevant data, is capable of analyzing the data, making determinations in view of the data, and modifying an application in response to the determinations. 

Applicant argues that “Accordingly, the claimed invention is clearly an improvement to the inherent functionality of the computer itself, rather than an abstract idea. Furthermore, the claims are not "a drafting effort designed to monopolize the judicial exception." Instead, the claims apply any abstract idea found therein in a specific and meaningful way that amounts to a practical application.”
Applicant adds that “Applicant respectfully asserts that the claims include limitations that amount to significantly more than any abstract idea found therein. As discussed above with regard to Step 2A, the claims set out an improvement to breakpoint handling and data flow control in streamPage 16 of 19 computing applications. Applicant respectfully asserts that this amounts to an inventive concept that goes beyond any judicial exception allegedly recited by the claims.”
As noted above, Applicant has not cited any improvement to the functioning of a computer from the specification that is based on the subject matter that is claimed.  

Applicant argues that “Branson does not disclose “modifying the stream computing application” … The processing or windowing conditions disclosed in Branson, and mapped onto the claimed breakpoint threshold and tuple flow changes, are pre-programmed properties of the stream operator that dictate when the stream operator operates (i.e., processes collected tuples). However, nothing in the cited portions of Branson discloses modifying these pre-programmed properties in any way, much less in response to a tuple flow count exceeding a threshold.” 
Examiner notes that paragraph [0074] of the specification states that “Tuple flow changes are modifications to stream operators, processing elements, or execution paths to reduce the flow of tuples inside the window. For example, in some embodiments the stream manager may halt processing at, or "turn off," a stream operator to reduce the flow of tuples inside the window.” 
In view of Applicant’s specification, it appears that “Tuple flow changes” are defined as being “modifications to stream operators.” “Modifying a stream operator [of a] stream computing application” is “modifying the stream computing application.”
Branson, in paragraphs [0050] and [0051], shows two examples in which processing at a stream operator may be frozen, or “turned off,” in response to detected conditions. Thus, Branson appears to show “changing a tuple flow,” or “a modification to a stream operator,” because Branson shows that processing a stream operator may be frozen. Because “modifications to stream operators” are examples of “modifying the stream computing application,” Branson teaches the claims to the extent claimed. 
Applicant is reminded that unclaimed inventive concepts, such as changing pre-programmed behavior of a stream application, does not receive patentable weight until claimed and needs to be fully supported by the specification as originally filed. 

In response to Applicant’s summarization of the interview, Examiner notes that Examiner agreed that modifying an operator or the structure of the operator graph would help to advance prosecution and that no definite language had been submitted for consideration before the interview. Additionally, Applicant’s definition of “modification of an Applicant,” in view of Applicant’s specification, was not discussed. Examiner notes that, as described above, the specification describes “modifications to stream operators” as including tuple flow changes (see Applicant’s specification, paragraph [0074]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152